     Case 2:20-cv-01746-JAM-KJN Document 22 Filed 12/14/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK ANTHONY BROWN,                                 No. 2: 20-cv-1746 JAM KJN P
12                        Petitioner,
13             v.                                         ORDER
14    DAVID BAUGHMAN,
15                        Respondent.
16

17            Petitioner has requested a sixty days extension of time to file an opposition to defendant’s

18   November 6, 2020 motion to dismiss. Good cause appearing, IT IS HEREBY ORDERED that:

19            1. Petitioner’s request for an extension of time (ECF No. 21) is granted; and

20            2. Petitioner shall file an opposition within sixty days from the date of this order.

21   Dated: December 14, 2020

22

23

24
     brow1746.111
25

26
27

28
